DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surface of the guard must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 9-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “the edges” lacks antecedent basis. 
In claim 1, lines 3-5, Applicant recites “the guard having either a generally planar face, or a curve towards the edges, or be otherwise shaped to correspond to a subject’s face”. Yet Applicant refers to “the face of the guard” on lines 5-6, 9 and 10 (also in some dependent claims). This rejection was in the previous action (item 6).
In claim 1, lines 5 and 6, Applicant requires “the main body protruding from the face or surface of the guard”. While it is clear the device has one of these, it only has one surface that contacts the face of the subject using the device. It is unclear how the device can have both a face and a surface. This rejection may be tied with the one above if Applicant was attempting establish the “a curve towards the edges” embodiment has a surface instead of a face (as the previous examiner stated they were being interpreted), but the claims do not tie the “curve towards the edges” with the “surface”. “the face or surface” is also written as if “surface” has been established, which 
Claims 1 and 9 are single claims which claims both an apparatus and a method step. Such is indefinite because it is not directed to the system, but the actions of a user, which creates confusion as to when direct infringement occurs. See MPEP 2173.05(p). On line 6 (and other locations) Applicant requires “that contacts the face of the subject using the device”, which requires the use of the device to contact the face of the subject. The examiner suggests modifying the instances to “that is capable of contacting the face of the subject using the device”. Other method steps that require correction (with suggested changes in parentheses) are: 
(, the device is configured) “such that when the main body is placed in a mouth of the subject”.
(the device is further configured such that longitudinal axis may be) “ directed sideways in the mouth” (deleting “is”).
In claim 1, lines 4 and 5, Applicant introduces “a subject’s face”, but on lines 11 and 12 refers to “a face of the subject”. It is unclear if these are the same or different. They are assumed to be the same. Applicant is advised to change the first instance to “a face of the subject” and the second to “the face of the subject” to be consistent with the other uses of “the face of the subject” (such as line 6). 
In claim 6, “the shaft” lacks antecedent basis.
In claim 9, line 9, Applicant has the same issue as claim 1 with “a face or surface of the guard” as it is unclear how the device can have both a face and a surface.
In line 17, it is unclear how “a conventional dropper” is related to that on line 11. They are assumed to be the same.
	Allowable Subject Matter
Claims 1-4, 6, 7, 9-12 and 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The examiner did not find a teaching or suggestion for device with a main body and guard formed monolithically/as a single component where the guard has a generally planar face, curve toward the edges or be otherwise shaped to correspond to a subject’s face such that when the main body is placed in a moth of a subject, the face of the guard lies against the face of the subject and the longitudinal axis of the main body is fixedly inclined relative to a plane of the subject’s face and is directed sideways in the mouth, in addition to the other limitations.
Close art is Carter (US 2007/0027479) which has a part of the main body inclined with respect to the guard (figs 14A and 14B), but does not teach the longitudinal axis of the main body is capable being directed sideways in the mouth when the guard lies against eh face of the subject.
Previously mentioned close art is Krumins (US 2010/0280492), but Krumins does not teach a guard having a generally planar face, a curve towards the edges or be otherwise shaped to correspond to a subject’s face. 
Middleton (US 9,974,714) is missing many of the limitations and is more indicative of the general state of the art. However, most importantly while it (and similar art) does teach the main body is capable of being directed sideways in the mouth of the patient, it does not teach the main body and the guard being monolithic/formed as a single component (similar to all other similar pieces of art) such that it is not seen as combinable with the above mentioned (or other) references. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783